          Case 1:19-cr-00018-ABJ Document 60 Filed 03/07/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

                 Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/


         DEFENDANT ROGER STONE’S RESPONSE TO FEBRUARY 27, 2019
                        ORDER OF THE COURT

       In response to the Court's Order of February 27, 2019, Defendant Roger Stone advises

the following:

       The Court instructed the defendant to advise whether he intends to file any motions

pursuant to Fed. R. Crim. P. 12(b)(3)(A), (B), (C). Roger Stone, through counsel, intends to file

motions pursuant to those rules of criminal procedure.

       The Court is inquiring about the nature and number of motions. While the defendant

cannot say with specificity or certainty at this point in the proceedings, the defendant and counsel

can advise that we may file a motion regarding selective or vindictive prosecution. See Fed. R.

Crim. P. 12(b)(3)(A)(iv). We may file a motion to dismiss regarding error in the grand-jury

proceeding. See Fed. R. Crim. P. 12(b)(3)(A)(v).

       Counsel for Defendant may file one or more motions to suppress, pursuant to See Fed. R.

Crim. P. 12(b)(3)(C).
            Case 1:19-cr-00018-ABJ Document 60 Filed 03/07/19 Page 2 of 3



          The defense’s ediscovery vendor identified approximately 2.23 million pages of "Load

Ready" data provided by the government, including the “Hot Documents” identified, without

warranty, by the government. There is approximately another 4.5 Terabytes of “Non-Load”

ready data provided by the government that is in the process of being filtered and prepared for

review.

          It is difficult to anticipate the number of motions relating to discovery, suppression, or

other issues at this point.

                                                 Respectfully submitted,

By: /s/ L. Peter Farkas                           By: /s/Bruce S. Rogow
L. PETER FARKAS                                   BRUCE S. ROGOW
HALLORAN FARKAS + KITTILA, LLP                    FL Bar No.: 067999
DC Bar No.: 52944                                 TARA A. CAMPION
1101 30th Street, NW                              FL Bar: 90944
Suite 500                                         BRUCE S. ROGOW, P.A.
Washington, DC 20007                              100 N.E. Third Avenue, Ste. 1000
Telephone: (202) 559-1700                         Fort Lauderdale, FL 33301
Fax: (202) 257-2019                               Telephone: (954) 767-8909
pf@hfk.law                                        Fax: (954) 764-1530
                                                  brogow@rogowlaw.com
                                                  tcampion@rogowlaw.com
                                                              Admitted pro hac vice

ROBERT C. BUSCHEL                                 GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                             STRATEGYSMITH, PA
FL Bar No.: 006436                                FL Bar No.: 935212
One Financial Plaza, Suite 1300                   401 East Las Olas Boulevard
100 S.E. Third Avenue                             Suite 130-120
Fort Lauderdale, FL 33394                         Fort Lauderdale, FL 33301
Telephone: (954) 530-5301                         Telephone: (954) 328-9064
Fax: (954) 320-6932                               gsmith@strategysmith.com
Buschel@BGlaw-pa.com                                          Admitted pro hac vice
            Admitted pro hac vice
          Case 1:19-cr-00018-ABJ Document 60 Filed 03/07/19 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on March 7, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                     BUSCHEL GIBBONS, P.A.

                                     ___/s/ Robert Buschel___________________
                                     Robert C. Buschel




    United States Attorney’s Office for the             United States Depart of Justice
            District of Columbia                          Special Counsel’s Office

MICHAEL JOHN MARANDO           AARON SIMCHA JON ZELINSKY
JONATHAN IAN KRAVIS            JEANNIE SCLAFANI RHEE
U.S. ATTORNEY'S OFFICE FOR THE ANDREW DANIEL GOLDSTEIN
DISTRICT OF COLUMBIA           LAWRENCE RUSH ATKINSON
555 Fourth Street, NW          U.S. DEPARTMENT OF JUSTICE
Washington, DC 20530           SPECIAL COUNSEL’S OFFICE
Telephone: (202) 252-6886      950 Pennsylvania Avenue, NW
Fax: (202) 651-3393            Washington, DC 20530
michael.marando@usdoj.gov      Telephone: (202) 616-0800
jonathan.kravis3@usdoj.gov     Fax: (202) 651-3393
                               asjz@usdoj.gov
                               jsr@usdoj.gov
                               adg@usdoj.gov
                               lra@usdoj.gov
